Citation Nr: 0908243	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-39 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to August 
1947 and from August 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

In July 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

This case was previously before the Board in November 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's anxiety disorder manifests irritability, 
anxiety, and being bothered by loud noises.  Prior to the 
Veteran's stroke, the Veteran did work around the house, 
watered the lawn, watched television, wrote country songs, 
and did out of the house chores like shopping without 
difficulty.  The Veteran lives with a woman and they consider 
themselves functionally married.  The Veteran's GAF scores 
are 65 and 55, representing mild and moderate difficulty 
social, occupation, or school functioning respectively.

2.  The Veteran's anxiety disorder does not manifest panic 
attacks; delusions or hallucinations; inappropriate behavior; 
suicidal or homicidal ideation; inadequate hygiene; memory 
loss; disorientation; obsessive or ritualistic behaviors; 
vigilance or nightmares; sleep disturbance; depression; 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent disabling for an anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9413 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify, regarding the Veterans' 
initial claim of entitlement to service connection, was 
satisfied by way of letters sent to the appellant in 
September 2003 and October 2003 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated June 2004 to January 2005.  The Veteran 
submitted private treatment records from Alvarado Medical 
Center, dated in August 2001; University of California San 
Diego Healthcare, dated March 2001 to August 2001; and 
Scripps Mercy Hospital, dated in March 2001, and was provided 
an opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge.

As noted above, VA has obtained pertinent medical records and 
reports.  However, the Board acknowledges that all records of 
the Veteran's treatment by his private treating physicians, 
including the records of treatment from Secure Horizons, may 
not have been associated with the claims folder.  The Board 
notes that in the November 2007 remand, the Board instructed 
the RO to obtain these records after receiving an 
authorization from the Veteran.  In compliance with the 
Board's directions, in a November 2007 letter, the RO 
specifically requested that the Veteran complete 
authorizations to allow VA to obtain these records.  To date, 
he has not done so.  Although pursuant to 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c) VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence to 
substantiate his claim for benefits so long as he 
"adequately identifies those records and authorizes the 
Secretary to obtain them," the Veteran has the ultimate 
responsibility to locate and secure the records, and VA is 
under no duty to obtain records for which the Veteran has not 
provided an authorization as he cannot remain in a passive 
role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 
(2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).

The appellant was afforded VA medical examinations in October 
2003 and October 2008.  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II. Higher Initial Evaluation

In August 2003 the Veteran filed a claim of entitlement to 
service connection for an anxiety disorder.  In a January 
2004 rating decision the RO granted the Veteran's claim of 
entitlement to service connection for anxiety disorder and 
assigned an evaluation of 30 percent disabling pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9413, effective August 27, 
2003, the date of the claim for service connection.  
Subsequently, the Veteran filed a timely notice of 
disagreement with the initial evaluation assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 9413 a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  The highest rating of 100 percent evaluation is not 
warranted unless there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating will be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
an examiner's assessment of the level of disability at the 
moment of examination.  It is the responsibility of the 
rating specialist to interpret reports of examination in the 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  The DSM-IV 
describes a GAF score of 21 to 30 as "[b]ehavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication of judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  A 
GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A 41 to 50 rating indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious difficulty in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A 51 to 60 rating indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is reflective of some mild (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupation, or 
school functioning, (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In October 2003 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The Veteran reported that he 
was nervous all the time and that he had a feeling of 
shakiness or fluttering in his extremities associated with an 
internal feeling of significant discomfort.  He stated that 
he tends to feel a chronic anticipatory anxiety that 
something bad was going to happen.  The Veteran has panic 
attacks rarely.  He did not report military related 
nightmares but occasionally awakens from sleep sweating for 
no known reason.  He did not endorse any flashbacks or 
dissociative episodes and reported that his sleep was usually 
good.  The Veteran described his mood as one of easy 
irritability but without periods of sustained depression or 
euphoria.  The Veteran did not have any avoidant behaviors of 
people, places, activities, or situations.  He indicated that 
he was not unusually wary or cautious when he was out and 
about.  The Veteran stated that he did not have any 
hyperreactivity to sounds.  He recalled that his wife had a 
glasses case that would snap loudly and it would startle him.  
However, the Veteran indicated that this noise would startle 
anyone.  The Veteran stated that his symptoms had no effect 
on the quality of his work.  He reported that his work was 
helpful to him psychologically.  The Veteran indicated that 
he had been married for 23 years and then divorced.  He 
reported that he has been living with a woman for 17 years 
and that they considered themselves to be functionally 
married.  The Veteran reported that his anxiety symptoms had 
little impact on his personal relationships.  He used to 
drink to excess with fellow businessmen and come home 
intoxicated, however, he quit drinking approximately 20 years 
prior to the examination.  The Veteran indicated that he was 
retired and that he does work around the house, waters the 
lawn, watches television, and writes country songs.  He 
reported that he did out of the house chores like shopping 
without difficulty.  He indicated that if he became overly 
nervous or distressed he would delay his out of the house 
chores until the next day.  The Veteran reported that he and 
his wife used to square dance but they both have physical 
limitations that prevent them from doing so anymore.  He 
stated that he attends swap meets and his grandson's ball 
games.

Upon examination, the Veteran was noted to be casually 
dressed with above average intelligence.  His thoughts were 
well organized with no evidence of psychotic content or 
process.  There was a good range of affect.  The Veteran's 
mood was euthymic.  The Veteran was mildly anxious during the 
examination.  Formal mental status examinations revealed some 
cognitive difficulties.  The examiner indicated that these 
may have been age related.  The examiner diagnosed the 
Veteran with anxiety disorder not otherwise specified and 
assigned a GAF score of 65.

In a VA treatment note, dated in June 2004, the Veteran was 
noted to report having a high level of anxiety on most days.  
The Veteran reported that his sleep was good and his appetite 
and weight were stable.  He indicated that his mood was not 
depressed and that he could put thoughts of Korea out of his 
mind when they come.  The Veteran endorsed having 
hyperstartle reflex to loud noises.  He was noted not to be 
seeking treatment at that time.

In October 2008 the Veteran was afforded another VA C&P 
examination.  The Veteran was reported to have anxiety set 
off by loud noises such as people clapping and cheering.  The 
Veteran's symptoms were noted be controlled by the Veteran's 
medication.  He was noted to be somewhat irritable.  The 
Veteran's family indicated that while the Veteran is 
currently retired, when he was working his productivity would 
suffer because he would get irritable with clients.  The 
Veteran was noted to currently live with his wife.  He was 
reported to get together frequently with his family for 
barbeques.  The Veteran complained of irritability, anxiety, 
and being bothered by loud noises.  He denied symptoms of 
vigilance and nightmares.  He reported sleeping well.  He 
denied being depressed.

Upon examination, the Veteran was noted to be a cooperative 
man.  He has an expressive aphasia due to a stroke.  The 
Veteran did not have an impairment of thought processes or 
communication.  There was no evidence of delusions or 
hallucinations.  There was no inappropriate behavior.  The 
Veteran was not suicidal or homicidal and had adequate 
hygiene.  The Veteran was oriented with no overt memory loss.  
There was no obsessive or ritualistic behavior.  The 
Veteran's stuttered and had trouble articulating.  He did not 
have panic attacks but does have anxiety without his 
medication.  The Veteran denied being depressed.  The Veteran 
was noted to sometimes get irritable and that it can impair 
his impulse control but the Veteran reported his sleep as 
restful.  The examiner diagnosed the Veteran with anxiety 
disorder not otherwise specified and assigned a GAF score of 
55.

In light of the evidence, the Board finds that an evaluation 
in excess 30 percent disabling for anxiety disorder is not 
warranted for any period covered by this appeal.  The 
Veteran's anxiety disorder manifests irritability, anxiety, 
and being bothered by loud noises.  Prior to the Veteran's 
stroke, the Veteran did work around the house, watered the 
lawn, watched television, wrote country songs, and did out of 
the house chores like shopping without difficulty.  The 
Veteran lives with a woman and they consider themselves 
functionally married.  The Veteran's GAF scores are 65 and 
55, representing mild and moderate difficulty social, 
occupation, or school functioning respectively.  The 
Veteran's anxiety disorder does not manifest panic attacks; 
delusions or hallucinations; inappropriate behavior; suicidal 
or homicidal ideation; inadequate hygiene; memory loss; 
disorientation; obsessive or ritualistic behaviors; vigilance 
or nightmares; sleep disturbance; or depression.  The 
Veteran's anxiety disorder does not manifest flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  As such, an evaluation in excess of 30 
percent disabling for anxiety disorder must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 30 percent disabling for anxiety disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's anxiety disorder reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an extra-
schedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his anxiety disorder has not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 30 for 
anxiety disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


